 Case
Case  15-11801-elf Doc
     15-11801-elf   Doc 124-2
                       103  FiledFiled 02/08/19
                                   06/11/18       Entered
                                              Entered       02/08/19
                                                       06/12/18      17:29:18
                                                                 10:45:31      Desc
                                                                            Desc Main
                         Exhibit StipulationPage
                            Document           Page
                                                 1 of12of 2
 Case
Case  15-11801-elf Doc
     15-11801-elf   Doc 124-2
                       103  FiledFiled 02/08/19
                                   06/11/18       Entered
                                              Entered       02/08/19
                                                       06/12/18      17:29:18
                                                                 10:45:31      Desc
                                                                            Desc Main
                         Exhibit StipulationPage
                            Document           Page
                                                 2 of22of 2




                                                              /00#+&$5*0/
                                                              XJUIPVUQSFKVEJDFUPBOZ
                             ORDER                            USVTUFFSJHIUTPSSFNFEJFT
                      11th         June
